OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Note
The Examiner notes that any rejection previously set forth in the Non-Final Office Action filed 10 June 2020 (hereinafter “Non-Final Office Action”) and not repeated herein is overcome and hereby withdrawn. 

Information Disclosure Statement
The information disclosure statement (IDS) filed 25 June 2020 has been considered by the Examiner.

Response to Amendment
The Amendment filed 08 October 2020 has been entered. New claims 14-17 have been added, claim 6 has been canceled, and claim 5 has been previously withdrawn. As such, claims 1, 3-5, and 9-17 are pending, and claims 1, 3, 4, and 9-17 are under consideration and examined on the merits. 
Applicant’s amendments to the claims have overcome the rejection of claim 13 under 35 U.S.C. 112 (pre-AIA ), first paragraph, previously set forth in the Non-Final Office Action. Applicant’s amendments to the claims have also overcome the following 
However, it is noted that new grounds of rejection are set forth herein, said new grounds necessitated by Applicant’s amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, and 9-17 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the Applicant regards as the invention.
Regarding claims 1 and 9, the limitation “using a method of preliminary drying of the resin composition before forming” (emphasis added) is indefinite, as it is unclear what is meant by “before forming”. It is unclear if “before forming” is meant to indicate before forming the resin composition, or before some type of forming operation, such as forming the resin composition into an article, e.g., a medicine container, via, e.g., extrusion or molding. As written, grammatically, the former is implied. Applicant’s specification as filed 05 June 2015 (hereinafter “Applicant’s specification”) indicates that 
Claims 3, 4, and 11-17 are rejected for depending upon indefinite claim 1.
Claim 10 is rejected for depending upon indefinite claim 9.
Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, 4, and 9-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ogawa (US 2010/0092712; “Ogawa”) (newly cited) in view of Takahashi et al. (US 2009/0008808; “Takahashi”) (previously cited), Toyoshima et al. (US 2006/0036033; “Toyoshima”) (previously cited) and Murata et al. (US 2003/0186085; “Murata”) (newly cited).
Regarding claims 1, 3, 4, 9, 10, 12, and 13, Ogawa discloses a polymer composition and a transparent film or medical container formed therefrom [0001], where the medical container exhibits low adsorption of the medicine contained therein and low elution of impurities [0001, 0010]. The medical container is formed by molding the polymer composition into said container [0125], where the exemplary containers include 
The polymer composition comprises a rubber-like polymer (hereinafter “rubber polymer”) and a norbornene-based polymer (hereinafter “norbornene-based polymer”), where the norbornene-based polymer includes both of: A) a crystalline norbornene-based polymer (hereinafter “crystalline norbornene polymer”) obtained by hydrogenation of a ring-open polymer formed from monomers including a 2-norbornene compound and other substituent-containing norbornene monomers; and B) an amorphous alicyclic structure-containing polymer formed from a 2-nobornene compound and dicyclopentadiene (hereinafter “amorphous norbornene polymer”), where the weight ratio of A:B is from 90:10 to 50:50 [0011, 0012, 0016, 0097, 0103].The rubber-like polymer is present in the polymer composition in an amount of 0.01 to 100 parts by weight relative to 100 parts of the norbornene-based polymer [0103]. Therefore, through simple calculation, one of ordinary skill in the art recognizes that the polymer composition comprises 50 to 99.9 wt.% of the norbornene-based polymer, and 0.1 to 50 wt.% of the rubber-like polymer. Given that the norbornene-based polymer includes the crystalline norbornene polymer (A) in an amount from 50 to 90 wt.% relative to the amorphous norbornene polymer (B) in an amount of 10 to 50 wt.% (ratio cited above), 
 The crystalline norbornene polymer (A) is formed from 90 to 100 wt.% of 2-norbornene relative to 0 to 10 wt.% of a substituent containing norbornene monomer [0017, 0019, 0020, 0033], where the substituent-containing monomer can be dicyclopentadiene or a derivative thereof, and norbornene derivatives having an aromatic ring, including “tetracyclo-tetraenes” [0020-0023; Formulas 3 & 4]. As set forth above, the crystalline norbornene polymer is the hydrogenated, ring-opened polymerization product of the aforesaid monomers [0038-0087], and has a melting point of 110 to 145°C [0083].
The amorphous norbornene polymer (B) has a glass transition temperature of 50°C or more and does not have a melting point [0012, 0088]. The amorphous norbornene polymer (B) includes the hydrogenation product of the ring-opened polymer formed from a 2-norbornene compound and dicyclopentadiene, as well as other 2-norbornene and substituent-containing monomers and derivatives thereof [0088-0096]. 
The rubber polymer imparts impact resistance and flexibility to the polymer composition [0103]; preferably has a glass transition temperature of 40°C or less; and includes thermoplastic elastomers [0101]. Examples include, but are not limited to, ethylene-α-olefin rubbers, butylene-isoprene copolymers, low crystalline polybutadiene 
Furthermore, Ogawa discloses that the polymer composition includes additives [0097] including an antioxidant, preferably of the phenolic type [0098-0100]. The polymer composition is formed by kneading (mixing) all of the aforesaid components in a molten state to form pellets therefrom, and then molding the polymer composition into the desired article, such as a container, film, sheet, etc. via, inter alia, extrusion, injection, or compression molding [0108-0111, 0120-0124]. Furthermore, in the exemplary embodiments, Ogawa discloses that after the hydrogenation of the ring-open polymer(s), the hydrogenated products are dried utilizing a vacuum and increased temperature [0145, 0152].
Ogawa is silent regarding either of the crystalline or amorphous norbornene polymers of the norbornene-based polymer being formed from the tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer (specific species of norbornene monomer); is silent regarding the rubber-like polymer (thermoplastic elastomer) being a hydrogenated styrene-based thermoplastic elastomer, and is therefore silent regarding a specific species thereof; and is silent regarding the content of a low-molecular-weight component in the resin composition having a weight average molecular weight of 1000 or less being reduced to 3 wt.% or less through subjecting the resin composition to a preliminary drying method. 
Takahashi discloses a resin composition that is suitable for producing a mold utilized for molding other resinous articles [Abstract; 0001, 0062]. The resin composition comprises an alicyclic structure-containing compound and a hindered phenol compound inter alia, a norbornene-type polymer that is formed through ring-opening polymerization and subsequent hydrogenation [0071-0073, 0081-0083]. Takahashi teaches that the norbornene-type polymer is formed from one or more monomers [0079], including, inter alia, dicyclopentadiene, tetracyclododecene, norbornene, and tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene [0075, 0077]. Takahashi also discloses that styrene-based, hydrogenated thermoplastic elastomers are also included in the resin composition [0107, 0110, 0111]. As such, Takahashi reasonably teaches that dicyclopentadiene, tetracyclododecene, norbornene, and tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene are equivalent monomers suitable for forming hydrogenated ring-open norbornene-based polymers that are blended with thermoplastic elastomers to form resin compositions which are suitable to forming molded articles. 
Toyoshima discloses an optical polarizer film that comprises a resin composition comprising a thermoplastic saturated norbornene resin and a rubber polymer [Abstract; 0013, 0014]. The norbornene resin comprises a hydrogenated norbornene-based ring opened polymer [0036-0039], of which has a glass transition temperature of 70 to 180°C [0044]. Toyoshima teaches that the rubber polymer has a hard segment and a soft segment, where the soft segment has a glass transition of 25°C or lower [0045, 0046]. Toyoshima teaches that the rubber polymer can be selected from, inter alia, ethylene-propylene elastomers, low crystalline polybutadiene resin, thermoplastic polyester elastomer, and styrenic elastomers, including hydrogenated styrenic thermoplastic elastomers [0047], with a preference being given to styrene-ethylene-butylene-styrene block copolymer (SEBS) [0048]. As such, Toyoshima reasonably 
As is set forth above, Ogawa discloses that the elution of impurities from the polymer composition is of concern, in order to prevent a change (concentration) in the medicine packed in the container formed from the polymer composition [0001]. Further, Ogawa recognizes that low molecular weight components typically elute from resins such as polyethylene and polypropylene which have been used for medical containers [0006]. As such, one of ordinary skill in the art recognizes that Ogawa was reasonably apprised of the elution of low-molecular-weight components from medical containers at the time of the invention. 
Murata discloses a thermoplastic resin composition which is molded into a magnetic disk substrate [Abstract; 0001, 0002]. The thermoplastic resin includes an alicyclic structure-containing polymer, of which is preferably a hydrogenated, ring-inter alia
It is noted that Haruhiko Takahashi, the named inventor of the Takahashi reference herein, is also a named inventor of the Murata reference. 
Ogawa and Takahashi are both directed toward hydrogenated, ring-opened norbornene-based polymer compositions which are suitable for forming molded articles. 
Ogawa and Toyoshima are both directed toward polymer compositions which include amorphous, hydrogenated, ring-opened norbornene-based polymers and rubber-like polymers, where said polymer compositions are suitable for use in forming polarization films or other optical displays.
Ogawa and Murata are both directed toward the (general problem of) elimination of volatile low-molecular-weight components from thermoplastic resin compositions including hydrogenated, ring-opened norbornene-based polymers, where the resin compositions are utilized to form molded articles for electric and electronic parts. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene as a substituent containing monomer in forming one or both of the crystalline norbornene polymer and the amorphous norbornene polymer, as tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene would have been recognized in the art as a (norbornene substituent containing monomer) suitable equivalent to at least dicyclopentadiene, tetracyclododecene, or the other “tetracyclo-tetraenes” disclosed by Ogawa, as taught by Takahashi, for use in molding resin compositions including hydrogenated, ring-opened norbornene-based polymers into articles (see MPEP 2144.06(II) and 2144.07). 
Further, it also would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the SEBS block copolymer, taught by Toyoshima, 
Lastly, it would have been obvious to one of ordinary skill in the art at the time of the invention to have subject the polymer composition, typically in pellet form before molding or otherwise forming the polymer composition into an article (e.g., container), to a drying step including retaining the polymer composition at a temperature that is lower than the glass transition temperature of the amorphous norbornene polymer, specifically in the range of Tg-100 to Tg-2°C, and at a reduced pressure of 13.4 kPa or lower, for a minimum of 0.5 hours, as taught by Murata, in order to adjust the proportion of low-molecular-weight components having a molecular weight of 1000 or less to an amount of 1% or less in the polymer composition, in order to prevent the elution of such components from the polymer composition and article formed therefrom under heating, as is recognized by Ogawa as a problem within the art. 
The polymer composition of modified Ogawa would have comprised all of the features set forth above, and would have further comprised 1) the substituent containing monomer utilized to form one or both of the crystalline norbornene polymer and the 2,7.110,13]trideca-2,4,6,11-tetraene; 2) the rubber polymer would have been a hydrogenated styrene-based thermoplastic elastomer, specifically SEBS block copolymer, having a number average molecular weight of from 50,000 to 1,000,000; and 3) the polymer composition, including both the norbornene-based polymer and the rubber polymer, as well as any other additional additives or compounds, would have been subject to the aforesaid drying step before forming an article therefrom (e.g., container, film), said drying step including retaining the polymer composition at a temperature that is Tg-100 to Tg-2°C relative to the glass transition temperature of the amorphous norbornene, thus effecting the removal of low-molecular-weight-components having a molecular weight of 1000 or less to an amount of 1 wt.% or less in the polymer composition. 
The crystalline norbornene polymer, formed from tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene as the substituent containing monomer, included in the polymer composition in an amount of 25 to 89.91 wt.% (see paragraph 18 above), reads on the hydrogenated norbornene-based ring opening polymer recited in claims 1 and 9, where the aforesaid range overlaps or encompasses and therefore renders prima facie obvious the claimed range of 50 to 80 wt.% recited in claims 1 and 9 (see MPEP 2144.05(I)). The SEBS block copolymer, included in the polymer composition in an amount of 0.1 to 50 wt.% reads on the hydrogenated styrene-based thermoplastic elastomer recited in claims 1, 3, 4, and 9, where the aforesaid range overlaps or encompasses and therefore renders prima facie obvious the claimed range of 20 to 50 wt.% recited in claims 1 and 9. Since that the SEBS block copolymer would have had a number average molecular weight of from 50,000 to prima facie obvious. As disclosed by Ogawa, the polymer composition is molded into a medicine container, where a multilayer laminate is not explicitly required, and the medicine container may be used to contain blood, of which includes a protein. Given that no other layers are explicitly required, it logically flows that the polymer composition forms the innermost wall of the container, and is therefore configured to contact the medicine contained therein (as is implied by the disclosure of Ogawa discussing low elution of contents from the polymer composition), thereby meeting the limitations of claims 9 and 10. 
Regarding the limitations in claims 1, 9, and 12 regarding the claimed method of preliminary drying, it is noted that the specification discloses that the content of the low-molecular-weight component having a molecular weight of 1000 or less can be reduced to 3 wt.% or less in the polymer composition through preliminary drying of the resin composition, normally in pellet form, before forming, where said method is preferable since it is possible to also remove low-molecular-weight components derived from the styrene-based thermoplastic elastomer that is mixed with the norbornene-polymer [0070]. If preliminary drying temperature is higher than the glass transition temperature of the resin, pellets of the norbornene-polymer may be thermally fused, and therefore it is preferable to perform the preliminary drying at Tg-30 to Tg-5°C [0078]. Further, in the examples, the specification discloses that the hydrogenated, ring-opened polymer had a prima facie obvious the claimed range of 0.3 to 0.8 wt.% recited in claim 12, where the drying being performed under vacuum reads on the corresponding limitation recited in claim 12. 
Regarding claim 11, under an alternative interpretation of the rejection which is set forth immediately above, it is noted that the amorphous norbornene polymer, of which has a glass transition temperature and is formed from at least one monomer including tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene, is included in the polymer composition in an amount of 5 to 49.95 wt.% (see paragraph 18 herein), reads on the claimed hydrogenated norbornene-based ring-opening polymer that is a hydrogenated polymerization reaction product of the at least one monomer including the aforesaid, where the amount of 49.95 wt.% is so close to that of 50 wt.% (lower end of Applicant’s claimed range) that a prima facie case of obviousness exists. The courts have held that prima facie cause of obviousness exists where the claimed ranges and prior art ranges are close enough so that one skilled in the art would have expected them to have the same properties (see MPEP 2144.05(I)). As such, the amorphous norbornene polymer, included in an amount of 49.95 wt.%, reads on the claimed lower end of the range of 50 wt.%, thereby meeting the limitations of claims 1 and 11.
Regarding claims 14-17, as set forth above in paragraph 37, it is clear that the drying method to which the polymer composition of modified Ogawa has been subjected, is substantially identical to that which is claimed and disclosed by Applicant in terms of 1) subjecting the polymer composition including the norbornene-based polymer, the rubber polymer, and any additives or other compounds (rather than solely the norbornene) to the drying before forming or molding; 2) the temperature range of said drying; 3) the drying being performed under vacuum; and 4) the vacuum pressure range utilized. Further, it is also clear from that which is set forth above that the polymer composition of modified Ogawa is substantially identical to that of Applicant’s which is claimed and disclosed in terms of the hydrogenated, ring-opened polymer formed from norbornene and the tetracyclo[7.4.0.02,7.110,13]trideca-2,4,6,11-tetraene monomer being included in the polymer composition in corresponding amounts to which are claimed and the hydrogenated styrene-based thermoplastic elastomer, particularly SEBS, included in the polymer composition in corresponding amounts to which are claimed. Lastly, as is set forth above, Murata teaches that the low-molecular-weight components which are removed from the polymer composition (as applied to Ogawa) are unreacted 
Therefore, given all of the substantially identical features of the polymer composition of modified Ogawa relative to Applicant’s claimed and disclosed resin composition, especially the conditions of the drying method utilized, in the absence of factually supported objective evidence to the contrary, there is a reasonable expectation that the low-molecular-weight components having a molecular weight of 1000 or less which are removed from the polymer composition of modified Ogawa to leave behind a remaining amount of less than 1 wt.%, would have inherently included resinous components, including unreacted monomers and/or oligomers (i.e., molecules) derived from both of the styrene-based thermoplastic elastomer (SEBS block copolymer) and the norbornene-based polymer, as well as any remaining solvent, thereby meeting the limitations of claims 14-17. 

Response to Arguments
Applicant’s arguments, see Remarks filed 08 October 2020, page 5, with respect to the rejection of claim 13 under 35 U.S.C. 112 (pre-AIA ), first paragraph, previously set forth in the Non-Final Office Action, have been fully considered and are found persuasive. The aforesaid rejection has been withdrawn due to amendments which cancel the claim limitation associated with the rejection, thereby remedying the issue. 
Applicant’s arguments, see Remarks pages 6-12, with respect to the rejection of claims 1, 6, 9, and 12 under 35 U.S.C. 103(a) over Takahashi in view of Takahashi (ii); the rejection of claims 3, 4, and 13 under 35 U.S.C. 103(a) over Takahashi in view of 
On page 8 of the Remarks, Applicant asserts that even though the ranges of norbornene-based polymer and the rubber polymer overlap the claimed content ratios of the corresponding components, the ranges are so broad as to be incapable of prima facie obvious. The ranges disclosed in a prior art reference constitute an explicit teaching of said ranges, regardless of a preferred range disclosed in Applicant’s specification which is A) not claimed and B) associated with particularly desirable results. 
Furthermore, regarding Applicant’s assertion of unexpected results of low protein adsorption associated with the resin composition which has been subject to the preliminary drying step, and also associated with the claimed hydrogenated, ring-opened norbornene-based polymer including the specific tetraene monomer and the thermoplastic elastomer, respectively, in the claimed amounts, respectively, it is noted that MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support. In other words, the showing of unexpected results must be reviewed to see if the results occur over the full scope of the claim.
In the instant case, it is noted that claims 1 and/or 9 merely recite “using a method of preliminary drying of the resin composition before forming”. MPEP 2111.01 sets forth that it is improper to import into a claim limitations which are not part of the claim (i.e., from the specification). As such, the preliminary drying method recited in the claims encompasses a wide array of conditions encompassed under the broad term “drying”, such as high temperatures, and low or high pressures, different atmospheres (air, O2, inert gas such as Ar, etc.), of which Applicant discloses may be detrimental rd paragraph], it is clear that the preliminary drying conditions, specifically, 75°C, 6 hours, and 0.1 hPa, have a direct result on the protein adsorption of the resin composition, i.e., the asserted unexpected result. In other words, the claim is broad such that the preliminary drying conditions encompass a vast array of conditions, whereas the data relied upon in support of the asserted unexpected result were generated utilizing specific preliminary drying conditions. Therefore, it is unclear whether the resin composition as claimed, whose scope encompasses said vast array of drying conditions, would necessary result in the asserted unexpected result of low protein adsorption. In other words, it is unclear if any preliminary drying method that the resin composition is subject to would necessarily result in the asserted unexpected result of low protein adsorption and/or high impact strength.
Furthermore, it is noted that the asserted unexpected result of low protein adsorption, as well as the accompanying result of high impact strength in conjunction with the low adsorption, is not recited or quantified in the claims in any way. 
Additionally, upon further analysis of the data relied upon in the specification in support of the asserted unexpected result, it becomes unclear to the Examiner whether the asserted unexpected result of low protein adsorption is a direct result of the all of the comparative examples which were not subject to the preliminary drying method (comparative examples 3-5 and 7-9) utilized content ratios of the norbornene-based polymer and the styrene-based thermoplastic elastomer which were outside of the claimed ranges of 50 to 80 wt.% and 20 to 50 wt.%, respectively. In other words, Applicant has not provided a single example where the content ratios of the norbornene-based polymer and the styrene-based thermoplastic elastomer were within the claimed ranges, and the resin composition was not subject to the preliminary drying method. Provision of said data, if the protein adsorption levels were low, would indicate that the preliminary drying method is not the factor affecting said levels, but rather, the content ratios of the claimed components is the driving factor. 
Additionally, it is noted that through the use of open claim language, i.e., “comprising”, the resin composition may include any other additional components or additives, in varying (undefined) amounts, which may or may not have a beneficial effect on the asserted unexpected result of Izod impact strength.
For at least these reasons, it is clear that the scope of the claims (1 and/or 9) is significantly broader than the scope of the data relied upon in support of the asserted unexpected result, and further, that the data relied upon in support of the asserted unexpected result is deficient such that it becomes unclear whether the asserted unexpected result is a result of the drying method as asserted, or simply a result which 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C. Romanowski whose telephone number is (571) 270-1387. The Examiner can normally be reached on M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-




/MCR/Examiner, Art Unit 1782          

/LEE E SANDERSON/Primary Examiner, Art Unit 1782